 STANDARD OIL COMPANY1954.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act:toAll productionandmaintenanceemployees'' at the Em-ployer's Curwensville, Pennsylvania, plant, excluding officeclericalemployees,guards, professionalemployees, andsupervisors as definedin the Act.[Text of Direction of Election omitted from publication.]to Theparties stipulated as to the appropriate unit.11 Ciprianand Dale,the two students who, depending on financialconditions,may or may notleave the Employer's employ toreturn to school,perform the same work and receive the samepayand benefits as others in the plant and therefore possess sufficient interest to participatein the voting.STANDARD OIL COMPANYandOILWORKERS INTERNA-TIONAL UNION, CIO, and its LOCAL 348, Petitioner. CaseNo. 18-RC-1776. April 17, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hear-ing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in this case,' the Board finds:1.The Employer is engaged in commerce withinthe meaningof the National Labor Relations Act.2.The labor organization named below claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The unit requested herein involves 3 of the 4 product pipe-line terminals on the Employer's western pipeline, the fourthbeing presently represented in a separate unit by another union.The parties are in agreement as to the classifications of em-ployees to be included in an appropriate unit. The Employer,however, urges that only 3 separate terminal units would beappropriate. In its opposition to the single multiterminal unitsought by the Petitioner, the Employer relies mainly upon: (1)The fact that each of the 3 terminals falls under the jurisdictionof the manager of a separate and distinct sales field divisionin the Employer's administrative organization; (2) the assertionthat employees have no community of interest because of thedistance between terminals, the lack of interchange or transferof employees between the 3 terminals, and because their area'The Employer's request for oral argument is denied because in our opinion the record andbriefs adequately present the positions of the parties.104 NLRB No. 12. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDof interchange, promotion, and transfer lies within otherfacilitieswithin their respective field sales divisions; and (3)the claim that a multiterminal unit is contrary to the establishedbargaining unit pattern of the Employer, other than the unitestablished by the Board for 4 of 5 terminals on the Employer'snorthwest pipeline. 2 The Employer hererequests reconsider-ation of that decision, pointing out that in order to bargainthereunder it had to establish a "freak" committee becausethe unit crossed the lines of delegated authority under the Em-ployer's administrative setup. However, there appears to havebeen no difficulty encountered in administering the resultingcontract.As the considerations which persuaded the Board to declareamultiterminal unit appropriate in the priordecision aresubstantially identical to those present in the instant pro-ceeding,° we find the unit sought by the Petitioner herein appro-priate for bargaining purposes for the reasons stated in thatdecision.4 Accordingly, we find that the following employees ofthe Employer constitute a unit appropriate for the purposes ofcollective bargaining within themeaning ofSection 9 (b) of theAct:All products pipeline storage terminal employees, includingtruckdrivers, at the Employer's Counsel Bluffs, Iowa; SiouxCity, Iowa; and Sioux Falls, South Dakota; terminals, exclud-ing all employees of thewarehousesat suchterminals,officeand clerical employees, guards, technical employees, profes-sionalemployees, commission drivers,commission agents, andall supervisors as defined in the Act.[Text of Direction of Election omitted from publication,]Chairman Herzog and Member Murdock, dissenting:We disagree with our colleagues' determination as to theappropriateness of the multiterminal unit in this case. Theconsiderationsgiven as the basis for Member Murdock'sdissent in the earlier decision6 involving the northwest pipelineof the Employer are present and equally valid here. We believethat they outweigh the considerations upon which our colleaguesrely.These employees are not engaged inthe operation of the pipe-line, but in the local distribution of products transported by that=StandardOil Company, 90 NLRB 1657.STherecord in this case would indicate that the organizational change which took place inJune 1949was not as extensive as indicated in the prior decision and that the hourly calls tothe chiefdispatcher in Chicago are not the only source for operating instructions as may havebeen implied in the earlier decision.However,these variations of fact are not so significantas to have an important influence upon the conclusion reached in the prior decision.Accord-ingly,the Employer'smotion for reconsideration of the prior decision is found to be withoutmerit.See MontgomeryWard Company, 88 NLRB 22.4We do not believe that, as indicated by our dissenting colleagues,the existence of a separatebargaining unit at the 1 remaining terminal on this pipeline affords a cogent reason for theestablishment of separate bargaining units for each of the other 3 terminals.See Two StatesTelephone Company, 90NLRB 2008;see also North Electric Manufacturing Company, 89NLRB 260.5See footnote 2, supra. THE TEXAS COMPANY197pipeline at terminals in various cities many miles apart. Theemployees at each terminal are much more intimately connectedwith other employees in their own geographical areas who areengaged indistribution of petroleum products transported byothermeans, than they are with the other pipeline terminalemployees with whom the majority places them. The lack ofemployee interchange between the terminals, the absence ofcommon supervision over them, and the difficulties engenderedin bargaining by ignoring the Employer's administrative ar-rangementsall convince us that a unit combining these threeterminals is inappropriate. Indeed, a fourth one is alreadyseparate.We would order elections in 3 separate units, each confinedto 1 terminal.THE TEXAS COMPANYandOIL WORKERS INTERNATIONALUNION, CIO, Petitioner. Case No. 10-RC-2198. April 17,1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Morgan C.Stanford, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and MembersMurdock and Peterson].Upon the entire record in this case,' the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentationofemployees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.ThePetitioner seeks a unit of all employees at theCompany's Tampa Sales Terminal. The requested unit in-cludes, together with operating and maintenance employees, agroup of clerical employees who have been bargained for as asingle unit since approximately 1937. The Employer contendsthat all the clerical employees should be excluded from the unit.The recorddisclosesthat the clerksin questionare primarilyoffice clericals. Their duties are to check, prepare, and tabulatestock records and forms, keep records of equipment at thet The Employer'smotion to correct the record,received on February 16. 1953,and thePetitioner's response thereto(containing a request for modification of one correction re-quested by the Employer),received on February 20, 1953, are hereby granted,and the recordis hereby corrected as requested in the motion and response.104 NLRB No. 26.2832300 - 54 - 14